DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
June 3, 2020
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Variable filter unit in claims 2-4 and 9

Steering mode determination unit in claims 5-6 and 9
Output unit in claims 5 and 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
providing sensors for command steering angle
providing sensors for measuring vehicle speed
providing sensors for measuring steering velocity
providing claim limitations with a complete meaning and/or tangible result
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
providing sensors for measuring a steering angle
providing sensors for measuring vehicle speed
providing sensors for measuring steering velocity
providing claim limitations with a complete meaning and/or tangible result
Claims 2-9 and 11-17 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention
  are rejected under 35 U.S.C. 102  as being  by Kim (US 2018/0015945), hereinafter “Kim”.
Regarding Claim , 
 discloses:
A steer-by-wire (SBW) system for a vehicle, comprising: 
a reaction motor () positioned on one side of a steering wheel () and configured to generate reaction torque based on a turning of the steering wheel (¶¶; 0056-0059); 
a steering motor (PMT; Fig 1) coupled to a rack and configured to implement a steering manipulation (¶¶ “power motor PMT may be driven in response to the power motor driving current from the position controller 73, and generate a linear motion of the rack, thereby outputting a steering force of the SBW system (rotating the wheel)”); 
a motor location detector () configured to measure a current steering angle by detecting a rotation location of the steering motor (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”); 
a location controller configured to receive a vehicle speed () (See Fig 1) (¶¶), a command steering angle and the current steering angle and to calculate a target steering angle by applying an amount of a location control error to the location controller (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”); 
a steering controller configured to drive the steering motor based on the target steering angle output by the location controller (¶¶0030, ; “The feedback steering angle calculator 75 may calculate a feedback steering angle reflecting the current output angle of the wheel from the received angular position of the power motor PMT, based on the above-described mapping information. In other words, when the angular position of the currently driven power motor PMT is converted into the steering angle based on the above-described mapping information, the feedback steering angle reflecting the current output angle of the wheel can be recognized. Furthermore, since the feedback steering angle is calculated from the angular position of the power motor PMT, sensed through the power motor position sensor 50 having a more precise resolution, the feedback control for the power motor PMT can be performed with precision. Furthermore, since the feedback steering angle calculated from the angular position of the power motor PMT based on the mapping information is a steering angle based on the motor angular position, the type of the feedback steering angle may coincide with the type of the target steering angle outputted from the target steering angle calculator. Thus, a deviation therebetween can be calculated. Then, based on the calculated feedback steering angle, a gear ratio may be extracted from a steering angle-gear ratio map”); and 
a reaction controller (80 “rear motor control unit”, 81 “reaction gain controller”) configured to generate the reaction torque based on a steering state of a driver by receiving the vehicle speed and a steering angular velocity, to compensate for the reaction torque based on the amount of the location control error, and to drive the reaction motor () based on a final reaction torque (¶¶0017, 0022, 0035, 0059-0068; “reaction gain calculator 81 may calculate a reaction gain through preset calculation logic, based on one or more of the steering angle, the vehicle velocity, … traveling conditions such as the steering angle, the vehicle velocity… may be considered to improve the output response of a reaction force, and the reaction gain may be defined as a force for driving the rear motor RMT to output a reaction force, and processed as a parameter such as a reaction torque or target rear motor angle. The calculation logic may be set as a reaction function, reaction torque map or reaction torque lookup table which defines the relation of the reaction torque with respect to the steering angle, the vehicle velocity”).
Regarding Claim , 
 discloses:
wherein the reaction controller comprises: 
a reaction torque generator configured to generate the reaction torque based on the vehicle speed and the steering angular velocity (¶¶0017, 0022, 0035, 0059-0068); 
a variable filter unit configured to filter out the amount of the location control error by changing a cutoff frequency of a low frequency filter based on the vehicle speed and the steering angular velocity (¶¶); and 
a reaction compensator configured to compensate for the reaction torque based on the amount of the location control error filtered out by the variable filter unit and to output the final reaction torque (¶¶0017, 0022, 0035, 0059-0068)
Regarding Claim , 
 discloses:
wherein the variable filter unit is configured to: set the cutoff frequency of the low frequency filter low when the vehicle speed and the steering angular velocity are high, and set the cutoff frequency of the low frequency filter high when the vehicle speed and the steering angular velocity are low (¶¶).
Regarding Claim , 
 discloses:
wherein the variable filter unit is configured to set the cutoff frequency of the low frequency filter based on a two-dimensional map using the vehicle speed and the steering angular velocity (¶¶).
Regarding Claim , 
 discloses:
A method of controlling a steer-by-wire (SBW) system for a vehicle, the method comprising: 
receiving, by a location controller, a vehicle speed ) (See Fig 1) (¶¶), a command steering angle and a current steering angle and calculating a target steering angle by applying an amount of a location control error to the location controller (¶¶; “The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”);
driving, by a steering controller, a steering motor based on the target steering angle (¶¶0030, ; “The feedback steering angle calculator 75 may calculate a feedback steering angle reflecting the current output angle of the wheel from the received angular position of the power motor PMT, based on the above-described mapping information. In other words, when the angular position of the currently driven power motor PMT is converted into the steering angle based on the above-described mapping information, the feedback steering angle reflecting the current output angle of the wheel can be recognized. Furthermore, since the feedback steering angle is calculated from the angular position of the power motor PMT, sensed through the power motor position sensor 50 having a more precise resolution, the feedback control for the power motor PMT can be performed with precision. Furthermore, since the feedback steering angle calculated from the angular position of the power motor PMT based on the mapping information is a steering angle based on the motor angular position, the type of the feedback steering angle may coincide with the type of the target steering angle outputted from the target steering angle calculator. Thus, a deviation therebetween can be calculated. Then, based on the calculated feedback steering angle, a gear ratio may be extracted from a steering angle-gear ratio map”); 
generating, by a reaction controller (80 “rear motor control unit”, 81 “reaction gain controller”), reaction torque based on a steering state of a driver by receiving the vehicle speed and a steering angular velocity (¶¶0017, 0022, 0035, 0059-0068; “reaction gain calculator 81 may calculate a reaction gain through preset calculation logic, based on one or more of the steering angle, the vehicle velocity, … traveling conditions such as the steering angle, the vehicle velocity… may be considered to improve the output response of a reaction force, and the reaction gain may be defined as a force for driving the rear motor RMT to output a reaction force, and processed as a parameter such as a reaction torque or target rear motor angle. The calculation logic may be set as a reaction function, reaction torque map or reaction torque lookup table which defines the relation of the reaction torque with respect to the steering angle, the vehicle velocity”); and
The power motor position sensor 50 may sense the angular position of the power motor PMT which is driven according to the target steering angle, that is, the rotation angle of the power motor PMT, and transmit the sensed angular position to the feedback steering angle calculator 75.”).
Regarding Claim , 
 discloses:
wherein the driving of the reaction motor comprises:
filtering out, by the reaction controller, the amount of the location control error by changing a cutoff frequency of a low frequency filter based on the vehicle speed and the steering angular velocity (¶¶); and 
compensating for, by the reaction controller, the reaction torque based on the filtered amount of the location control error and driving the reaction motor (¶¶0017, 0022, 0035, 0059-0068).
Regarding Claim , 
 discloses:
wherein the cutoff frequency of the low frequency filter is set low when the vehicle speed and the steering angular velocity are high and is set high when the vehicle speed and the steering angular velocity are low (¶¶).
Regarding Claim , 
 discloses:
wherein the cutoff frequency of the low frequency filter is set using a two-dimensional map based on the vehicle speed and the steering angular velocity (¶¶).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Examiner, Art Unit 3747